OPINION — AG — ** SHERIFF — CLAIMS — DISTRICT ATTORNEY — LEGAL ADVICE ** THIS OPINION DEALS WITH CERTAIN CLAIMS MADE TO THE COUNTY COMMISSIONERS WHICH WHERE UNDER INVESTIGATION BY THE PAST DISTRICT ATTORNEY (COUNTY ATTORNEY) FOR CORRECTNESS AND PROPRIETY. DO I, AS NEW COUNTY ATTORNEY, HAVE TO EXAMINE SAID CLAIMS AND ADVISE THE COUNTY COMMISSIONERS, USING MY OWN INDEPENDENT JUDGMENT UPON THE QUESTIONS REGARDING THESE CLAIMS. SEE OPINION. (COUNTY ATTORNEY, LEGAL ADVICE, ADVISORY, DISTRICT ATTORNEY, AUTHORITY, COUNTY OFFICERS) CITE: 19 O.S. 180.43 [19-180.43], 19 O.S. 185 [19-185] (J. H. JOHNSON)